DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in Fig 6, the words above Part 4b appear to be in a language other than English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-7 and 10-15 are objected to because of the following informalities:  
In regards to claims 1-7 and 10-15, the references characters throughout the claims should be deleted.  
In regards to claim 11, “the secondary controller (4c); r” should read -- the secondary controller (4c); or --.
In regards to claim 15, the claim is objected to because it is written in the form of an independent claim, yet it is dependent upon claim 10. The claim should be rewritten so that it is clear if this claim is intended to be an independent claim or if the claim is a dependent claim.  
 Appropriate correction is required.
Claim Interpretation
In regards to claim 1, the language “for which purpose” results in the language following this statement to be a statement of purpose within the preamble, resulting in the there being no patentable weight given to the details explaining this intended purpose.  It is suggested to remove this “for which purpose” language and to limit claim limitations within the preamble to allow these details to have patentable weight.  See MPEP 2111.02 (II).  
In regards to claim 11, “for a balanced loading of electric energy stores (5c)”, “to prevent overheating of electric energy stores (5c)”, “to attenuate aeroelasticity”, and “for the avoidance of noise” are intended uses and have no patentable weight.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In regards to claim 10, uN was not explained within this independent claim, making it unclear what this symbol means, which causes the claim to be indefinite.  For examination purposes, uN was interpreted as being the same uN as described in claim 1. 
In regards to claim 14, the term “unfavorable” is unclear, rendering the claim indefinite.  It is not clear what would be considered an “unfavorable” load distribution, nor how the difference is determined between the energy store is being heated up too strongly or discharges too strongly as a result of unfavorable loads, as compared to more favorable loads.  For examination purposes, the “as a result of unfavorable load distributions in the multicopter” is unclear and appears to not further limit the claim and has not been given patentable weight.  
In regards to claims 11-13 and 15, the claims are dependent upon a rejected claim, and are therefore rejected.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 15, all of the claim limitations found in claim 15 are found in claim 10, resulting in the claim failing to specify a further limitation that is not found in the claim that it depends upon.  It is noted that this claim is currently being interpreted as a dependent claim, see the objection above.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achtelik (EP 3176084; hereinafter Achtelik; already of record from IDS; see attached translation for citations).
In regards to claim 1, Achtelik discloses of a method for stabilizing an orientation and height of a person-carrying or load-carrying multicopter (1) having a plurality of motors (5a) (Abstract, Fig 1-2, Para 0013), the method comprising: continuously calculating a drive of individual ones of the motors (5a) in flight using a flight control unit (4) and correspondingly prescribed to the motors (5a) using control 
u = f (τ, s, M), (Para 0020, 0048-0049, 0035-0037, 0043-0044)
wherein at least one of 
the individual motors (5a) are weighted with a matrix P, so that the following applies:
u = f (τ, s, M, P),
the motor allocation algorithm calculates the drive u such that the individual motors (5a) each make an individual contribution to the desired torque τ and to the thrust s in accordance with the matrix P depending on the weighting (Para 0020, 0048-0049, 0035-0037, 0043-0044); 
or 
 primary manipulated motor variables in the form of the drive u of the motors (5a) are modified by secondary manipulated motor variables uN, which secondary manipulated motor variables represent zero space orientations that satisfy the condition
0 = M * uN.
In regards to claim 6, 
In regards to claim 10, the claim recites analogous subject matter to claim 1 and is rejected on the same premise, but further teaches a secondary control unit (4c) in operative connection with the motor allocation algorithm and with at least one sensor (5d) for determination of an influencing variable (Para 0020, 0048-0049, 0035-0037, 0043-0044), wherein at least one of 
the secondary control (4c) is configured to make weightings of the individual motors (5a) available to the motor allocation algorithm in the form of a filled matrix P depending on at least one influencing variable determined by the sensor (5d) (Para 0020, 0048-0049, 0035-0037, 0043-0044).
In regards to claim 15, the claim recites analogous subject matter to claim 1 and is rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4, 7-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtelik in view of Claggett et al. (US 9115662; hereinafter Claggett).
In regards to claim 2, Achtelik discloses of the method as claimed in claim 1.  
However, Achtelik does not specifically disclose that for case A), the drive u is determined based on a model 
                
                    (
                    
                        
                            
                                τ
                            
                        
                        
                            
                                s
                            
                        
                    
                    )
                    =
                    M
                    *
                    u
                
            
and wherein the weighting factors P are defined by a target function uT * P * u for the allocation, and the target function is minimized under an auxiliary condition (τ s)T = M * u.
Claggett, in the same field of endeavor, teaches of for case A), the drive u is determined based on a model 
                
                    (
                    
                        
                            
                                τ
                            
                        
                        
                            
                                s
                            
                        
                    
                    )
                    =
                    M
                    *
                    u
                
            
and wherein the weighting factors P are defined by a target function uT * P * u for the allocation, and the target function is minimized under an auxiliary condition (τ s)T = M * u (Column 10 lines 21-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as claimed in claim 1, as taught by Achtelik, to include the drive u is determined based on a model 
                
                    (
                    
                        
                            
                                τ
                            
                        
                        
                            
                                s
                            
                        
                    
                    )
                    =
                    M
                    *
                    u
                
            
and wherein the weighting factors P are defined by a target function uT * P * u for the allocation, and the target function is minimized under an auxiliary condition (τ s)T = M * u, as taught by Claggett, in order to run a thruster in response to a detected error (Claggett Column 10 lines 21-62).
In regards to claim 3, Achtelik in view of Claggett teaches of the method as claimed in claim 2, wherein for case A) in a neutral case the matrix P corresponds to an n x n identity matrix, where n represents the number of motors (5a) (Claggett Column 10 lines 21-62).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 4, Achtelik in view of Claggett teaches of the method as claimed in claim 3, wherein in case A), the motors (5a) whose assigned electric energy stores (5c) at least one of heat up more strongly or discharge more quickly, are given a lower weighting by the matrix P than other ones of the motors (5a) (Claggett Column 8 lines 7-16, Column 14 lines 58-67).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 7, Achtelik in view of Claggett teaches of the method as claimed in claim 4, wherein at least one of the following influencing values is used as the influencing value for calculation of weighting factors for the matrix P or the zero space orientations: 
- a measured temperature of at least one of the electric energy stores (5c) assigned to the motors (5a) (Claggett Column 8 lines 7-16, Column 14 lines 58-67); 
- a measured temperature of at least one of the motors (5a) (Claggett Column 8 lines 7-16, Column 14 lines 58-67); 
- a measured temperature of at least one of the electrical or mechanical accessory parts assigned to the motors (5a); 
- a measured or estimated deformation of a structure of the multicopter (1); or 
- a measured or estimated noise emission.

In regards to claim 8, Achtelik in view of Claggett teaches of the method as claimed in claim 7, wherein for case A) at least one of the weighting factors is reduced if an influencing value used exceeds a predetermined threshold value (Claggett Column 8 lines 7-16, Column 14 lines 58-67).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 9, Achtelik in view of Claggett teaches of the method as claimed in claim 7, wherein for case A) a reduction in the weighting of one of the motors brings about a reduction in a corresponding motor speed (Claggett Column 8 lines 7-16, Column 14 lines 58-67).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 11, the claim recites analogous limitations to claim 7 above and is therefore rejected on the same premise.  
In regards to claim 12, Achtelik in view of Claggett teaches of the flight control unit (4) as claimed in claim 11, wherein the flight control unit is configured such that, in accordance with the control signal (S4) by way of the secondary controller (4c), the drive of the motors (5a) is influenced so that the operating state approaches a predefined operating state (Achtelik Para 0020, 0048-0049, 0035-0037, 0043-0044; Claggett Column 10 lines 21-62).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 13, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.  
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtelik in view of Claggett as applied to claim 2 above, and further in view of Lyasoff et al. (US 20190291863; hereinafter Lyasoff).
In regards to claim 5, Achtelik in view of Claggett teaches of the method as claimed in claim 4.  

Lyasoff, in the same field of endeavor, teaches of for case A) the motors (5a) that at least one of bring about an excessive deformation of a structure of the multicopter (1) or lead to an excessive generation of noise are given a lower weighting by the matrix P than other ones of the motors (5a) (Para 0073-0074, 0088).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as claimed in claim 4, as taught by Achtelik in view of Claggett, to include the motors (5a) that at least one of bring about an excessive deformation of a structure of the multicopter (1) or lead to an excessive generation of noise are given a lower weighting by the matrix P than other ones of the motors (5a), as taught by Lyasoff, in order to determine the optimal thrust for each propeller in order to achieve the desired flight parameters (Lyasoff Para 0074).
In regards to claim 14, the claim recites analogous limitations to the combination of claims 4 and 5 above, and are therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nonami et al. (US 20200103922) discloses of an unmanned aircraft that determines a matrix that determines each of the propeller speeds and adjusts this if a fault is determined.  
Jenkins et al. (US 20190329898) discloses of an aircraft that determines a thrust amount for each aircraft according to an allocation matrix that takes into account lost torque of a propeller.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663